DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a bead portion, classified in B60C15/0632.
II. Claims 11-15, drawn to a method of stiffening a bead portion, classified in B60C2009/0491.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.            the inventions have acquired separate statuses in the art in view of their different statutory categories; 
b.            the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
c.            the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.       
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mandy Willis on May 26, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 has been considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  The contains a period and a comma.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahashi (JP 2013-1283 A).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Yahashi discloses a bead portion 3 of a tire comprising:
[AltContent: textbox (2nd Chafer)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a bead core 10; a first bead filler 50 arranged at a radially outer side of the bead core; a carcass 30 extending around the bead core and the first bead filler, the carcass extending radially inward adjacent an axially inner side of the bead core, extending axially outward adjacent a radially inner side of the bead core, and extending radially outward adjacent an axially outer side of the bead core;
a second bead filler 60 extending both axially and radially beyond the first bead filler, the second bead filler overlapping the first bead filler, an outermost end of the second bead filler being positioned radially outward from the first bead filler;
a first chafer 70 disposed at an axially outer side of the second bead filler; a second chafer extended about a radially inner end of the carcass; and a flipper 90 extending radially inward from a position axially adjacent an axially outer side of the first bead filler, the second bead filler being embedded at a convergence of the first chafer and a sidewall of the tire, see figures 1 and 6.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (EP 3970997 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Honda discloses a bead portion 60 of a tire comprising:
[AltContent: textbox (Side rubber layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Chafer)][AltContent: arrow][AltContent: textbox (2nd Chafer)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a bead core 61; a first bead filler 62 arranged at a radially outer side of the bead core; a carcass 40 extending around the bead core and the first bead filler, the carcass extending radially inward adjacent an axially inner side of the bead core, extending axially outward adjacent a radially inner side of the bead core, and extending radially outward adjacent an axially outer side of the bead core;
a second bead filler 65 extending both axially and radially beyond the first bead filler, the second bead filler overlapping the first bead filler, an outermost end of the second bead filler being positioned radially outward from the first bead filler;
a first chafer disposed at an axially outer side of the second bead filler; a second chafer extended about a radially inner end of the carcass; and a flipper 70 extending radially inward from a position axially adjacent an axially outer side of the first bead filler, the second bead filler being embedded at a convergence of the first chafer and a sidewall of the tire, see figures 3.
Regarding claims 2-9, Honda discloses the second bead filler 65 extends both axially and radially beyond a first bead filler 62 outer end portion; and the second bead filler 65 overlaps a first bead filler 62 outer end portion; and a radially outermost end of the second bead filler 65 outer end portion is positioned at the first bead filler 62 outer end portion; and a radially inner end portion of the second bead filler 65 is positioned at a radially outer side of the bead core 61; and a radially inner end portion of the second bead filler 65 is positioned at a radially outermost surface of the bead core 61; and the second bead filler 65 contacts the carcass; and the second bead filler 65 contacts the first chafer; and the second bead filler 65 is embedded at a convergence of a radially outer portion of the first chafer and a radially inner portion of the side rubber layer, see depiction above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (EP 3970997 A1), as applied to claim 1 above, and further in view of Yahashi (JP 2013-1283 A).
Regarding claim 10, Honda does not explicitly disclose the first bead filler, the second bead filler, and the flipper further decrease rolling resistance of the tire.
Yahashi discloses a tire having the claimed bead portion structure and being suitable for suppressing separation in a low internal pressure state while maintaining the durability of the bead portion of the tire, see the Figures and [0011]. Yahashi further discloses that due to this design (amount of use of the first and second bead filler being reduced), that the weight of the tire is reduced and thereby the rolling resistance of the tire is improved, see [0069]-[0070]. Likewise, it is considered that a reduction in the amount of flipper used in the tire would have the same effect.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second bead filler portions and flipper portions be sized as taught by Yahashi such that the sizing improves the rolling resistance of the tire as suggested by Yahashi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749